                      Case 1:21-cv-01633-RBW Document 8 Filed 06/18/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No. 21-cv-1633-RBW
                         Aon plc et al.                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Aon plc                                                                                                         .


Date:          06/18/2021                                                            /s/E. Marcellus Williamson
                                                                                         Attorney’s signature


                                                                           E. Marcellus Williamson (DC Bar No. 465919)
                                                                                     Printed name and bar number
                                                                                     Latham & Watkins LLP
                                                                               555 Eleventh Street NW, Suite 1000
                                                                                    Washington, D.C. 20004

                                                                                               Address

                                                                                     Marc.Williamson@lw.com
                                                                                            E-mail address

                                                                                          (202) 637-2200
                                                                                          Telephone number

                                                                                          (202) 637-2201
                                                                                             FAX number
